Citation Nr: 1105487	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for post traumatic arthritis 
of the left shoulder, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied entitlement to an 
increased rating in excess of 20 percent for post traumatic 
arthritis of the left shoulder.  Jurisdiction over the Veteran's 
claim has remained with the RO in Winston-Salem, North Carolina.

In his June 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a local hearing officer at the RO.  In 
February 2008, he withdrew his hearing request.

The issues of entitlement to service connection for a 
neurological disability of the left upper extremity and a 
muscle injury of the left upper extremity have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's 
duty to assist includes a duty to help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  38 C.F.R. § 3.159(c)(4).  

In a July 2005 letter, the Veteran reported that he received 
treatment for his left shoulder disability from Dr. Brown in 
Waynesville, North Carolina and the Haywood Medical Center in 
Clyde, North Carolina.  Furthermore, Dr. Brown stated in a 
September 2005 letter that he had examined the Veteran's left 
shoulder.  VA has adopted a regulation requiring that when it 
becomes aware of private treatment records it will specifically 
notify the Veteran of the records and provide a release to obtain 
the records.  If the Veteran does not provide the release, VA has 
undertaken to request that the Veteran obtain the records.  
38 C.F.R. § 3.159(e)(2) (2010).  Although the Veteran submitted a 
May 2005 treatment record from Haywood Medical Center, there is 
no indication that any attempts were made to obtain any 
additional treatment records from Dr. Brown or Haywood Medical 
Center. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all necessary steps 
to obtain and associate with the claims 
file all treatment records for a left 
shoulder disability from Dr. Brown in 
Waynesville, North Carolina, and the 
Haywood Regional Medical Center in Clyde, 
North Carolina.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

2.  If evidence of worsening is received, 
the AOJ should afford the Veteran a new VA 
examination.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



